      Case 1:20-cv-02537-LTS-KNF Document 114 Filed 03/05/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF NEW YORK


 TEAM RUBICON GLOBAL, LTD., a                         Civil Action No. 1:20-cv-02537-LTS-KNF
 Delaware Corporation

 Plaintiff,                                           NOTICE OF BANKRUPTCY AND
 v.                                                   AUTOMATIC STAY

 TEAM RUBICON, INC., a Minnesota
 Corporation

 Defendant.



 TEAM RUBICON, INC., a Minnesota
 Corporation

 Counterclaim Plaintiff,

 v.

 TEAM RUBICON GLOBAL, LTD., a
 Delaware Corporation

 Counterclaim Defendant.

                                  NOTICE OF BANKRUPTCY

        PLEASE TAKE NOTICE that on March 5, 2021, Team Rubicon Global, Ltd. (“Team

Rubicon Global”), Plaintiff and Counterclaim Defendant in the above-captioned case, (the

“Debtor”) filed a voluntary petition for relief under chapter 7 of the United States Code, 11

U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

District of Delaware.

        PLEASE TAKE FURTHER NOTICE that pursuant to section 362(a) of the Bankruptcy

Code, the Debtor’s filing of its voluntary petition operates as a stay, applicable to all entities, of,

among other things, (a) the commencement or continuation of a judicial, administrative, or other
        Case 1:20-cv-02537-LTS-KNF Document 114 Filed 03/05/21 Page 2 of 5




action or proceeding against the Debtor (i) that was or could have been commenced before the

commencement of the Debtor’s case, or (ii) to recover a claim against the Debtor that arose

before the commencement of the Debtor’s case; (b) the enforcement, against the Debtor or

against any property of the Debtor’s bankruptcy estate, of a judgment obtained before the

commencement of the Debtor’s case; or (c) any act to obtain possession of property of or from

the Debtor’s bankruptcy estate, or to exercise control over property of the Debtor’s bankruptcy

estate. No orders have been entered in the bankruptcy case granting relief from the automatic

stay.

        PLEASE TAKE FURTHER NOTICE that additional information regarding the status of the

Debtor’s Chapter 7 Case may be obtained by reviewing the dockets of the Debtor’s bankruptcy

case at http://www.deb.uscourts.gov (PACER login and password required).

        Finally, PLEASE TAKE FURTHER NOTICE, of the attached letter by William McNulty,

founder and CEO of Team Rubicon Global and co-founder of Team Rubicon, Inc. (Team

Rubicon USA), attached as Exhibit A, related to Team Rubicon Global’s bankruptcy filing.




DATED: March 3, 2021                      Respectfully submitted,

                                          KESSELMAN BRANTLY STOCKINGER LLP

                                                /s/ Majed Dakak
                                          Majed Dakak*
                                          Amy Brantly
                                          Mark Paluch*
                                          *Pro hac vice admission
                                          Kesselman Brantly Stockinger LLP
                                          1230 Rosecrans Avenue, Suite 400
                                          Manhattan Beach, CA 90266
                                          Telephone: (310) 307-4555
                                          Facsimile: (310) 307-4570
                                          abrantly@kbslaw.com


                                             -2-
Case 1:20-cv-02537-LTS-KNF Document 114 Filed 03/05/21 Page 3 of 5




                             mdakak@kbslaw.com
                             mpaluch@kbslaw.com

                             Attorneys for Plaintiff
                             TEAM RUBICON GLOBAL, LTD.




                               -3-
Case 1:20-cv-02537-LTS-KNF Document 114 Filed 03/05/21 Page 4 of 5




             EXHIBIT A
      Case 1:20-cv-02537-LTS-KNF Document 114 Filed 03/05/21 Page 5 of 5




March 5, 2021


Dear Team Rubicon Community and Honorable Judge Laura Taylor Swain,


We can only imagine the difficulty this Court faces every day when trying to make objective
decisions that will impact the lives of ordinary people. We write to explain why our disaster relief
non-profit Team Rubicon Global (TRG) must now file for bankruptcy.

Since TRG’s initial filing in March 2020, the Court has preliminarily rejected TRG’s argument
that the CEOs of TR-USA and TR-Canada attempted to unlawfully dismantle TRG’s
international network of country units. The Court awarded TR-USA a preliminary injunction
against TRG from using the Team Rubicon brand. In doing so, the Court granted favor to TR-
USA by reading language into the Master Trademark License Agreement that TRG respectfully
believes does not exist.

The Court suggested that TRG could just rebrand. TRG was created to support a network of co-
branded country units that serve together under common standards and operating procedures.
Australia and the UK have independently rebranded since the preliminary injunction and no
longer wish to be associated with a networked model. Canada has taken a direct license from
TR-USA. The CEO of TR-USA personally contacted TRG’s funders falsely suggesting that TRG
was complicit with sexual harassment. Divested of its network and funders, TRG is left without a
mission and resources and has no choice - it must cease operations.

The Court also held TRG responsible for not responding within the 60 day cure period (TRG’s
prior CEO sent a formal response on the 69th day). However, the MTLA only requires that TRG
cure within 60 days, not provide a written response. The case which TRG brought before the
Court is complex. We wish that the Court could have allowed the facts to develop further before
making its decision on a preliminary injunction.

While TRG must accept the Court’s decision, TRG still maintains that TR-USA terminated the
license agreement with unclean hands. Due to this decision, TRG will no longer expand the
model of veteran-led disaster response to new countries.

Divested of its network of country units, TRG can no longer exist. Divested of its resources,
TRG cannot afford litigation and must file for bankruptcy. It is our regret that a jury will not
decide the outcome of this case.


Respectfully,




William McNulty (on behalf of the Board of Directors)
Founder & CEO, Team Rubicon Global
Cofounder, Team Rubicon USA
